Citation Nr: 0019992	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-26 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from June 1961 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran's claim for service connection was not well 
grounded.  

The record shows that the veteran did not appear for his 
scheduled hearing before a Member of the Board on February 9, 
2000.


FINDING OF FACT

No competent medical evidence has been submitted linking any 
post-service diabetes mellitus to the veteran's period of 
active service or any incident therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Factual Background

The veteran's service medical records are silent for any 
pertinent notations, complaints, or findings.  On a February 
1987 document related to the veteran's separation from 
service, it is noted that the veteran elected not to undergo 
and was not required to undergo a physical examination prior 
to discharge.  

Post-service records include private medical records (Air 
Force Base) extending from 1990 to 1996.  A January 1990 
record indicates the onset of diabetes mellitus.  VA 
outpatient records extending from 1990 to 1996 relate in 
pertinent part to treatment for symptomatology associated 
with diabetes mellitus. 

VA medical examination conducted in November 1990 reveals 
adequate control of diabetes mellitus.  

II. Pertinent Law and Regulations 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including diabetes mellitus if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps 
v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 
3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

III.	Analysis

In the instant case, the veteran claims the onset of diabetes 
mellitus during his period of active service.  However, the 
veteran has not submitted competent (medical) evidence to 
substantiate such contentions.  Thus, he fails to establish a 
well-grounded claim, and consequently, his service connection 
claim necessarily fails.  

As noted above, the veteran is entitled to service connection 
for diabetes mellitus incurred during service or during the 
presumptive one-year period.  Service medical records are 
negative for any relevant findings.  In this case, the 
veteran's first diagnosis of diabetes mellitus appears in 
January 1990, two and one-half years after separation from 
service in June 1987.  Thus, in this regard, the veteran is 
not entitled to direct or presumptive service connection.  
There are no clinical data to suggest otherwise.  Private and 
VA medical records extending from 1990 to date reveal ongoing 
treatment for symptomatology associated with diabetes 
mellitus.  There are no medical opinions or data that tend to 
relate the veteran's onset of diabetes mellitus to his period 
of active service.  
The veteran maintains that records dated in 1987 probative of 
his claim are not associated with his claims folder.  The RO 
has made several attempts to secure such records, but to no 
avail.  In development conducted from October 1997 to 
February 1999, the RO contacted the source indicated by the 
veteran and received a response that records dated during the 
time period of alleged treatment were not of file.  

Furthermore, the RO communicated to the veteran the 
importance of completing specific forms so that the records 
might be obtained.  The veteran did not respond accordingly.  
The veteran is reminded here that even in cases in which the 
duty to assist is triggered, the duty ". . . is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, in this regard as well, the veteran fails to 
establish a well-grounded claim.  

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  


ORDER

Service connection for diabetes mellitus is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

